Per Curiam.
We think that the trial justice, having set aside the verdict rendered by him under stipulation to waive a jury trial and no jury finding being required for determination of the action, should have decided it himself on the merits. The matter is, therefore, remitted to him for that purpose.
The order so far as it directs a new trial should be reversed, without costs, and the action remitted to Trial Term for decision by the trial justice.
Present ■— Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.
Order so far as it directs a new trial reversed, without costs, and the action remitted to the Trial Term for decision.